Citation Nr: 1108969	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 26, 2004 for lumbosacral strain with degenerative disc disease.

2.  Entitlement to a rating in excess of 40 percent on and after May 26, 2004, for lumbosacral strain with degenerative disc disease.

3.  Entitlement to total disability individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The appellant served on active duty from September 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO in Cleveland, Ohio, which granted a 20 percent rating for the appellant's service connected low back disability.  During the pendency of the appeal, an increased evaluation from 20 percent to 40 percent was granted effective May 26, 2004, by a Supplemental Statement of the Case dated in December 2006.  

This case was remanded by the Board in September 2009 and January 2010 for further development and unfortunately, must be remanded again. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

First, regarding all of the issues on appeal, the Veteran has reported to his VA vocational rehabilitation counselor that he is receiving Social Security Administration disability benefits.  A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (there is no duty to get SSA records when there is no evidence that they are relevant).  As his primary complaint in private and VA treatment records as well as vocational rehabilitation records, is his back pain, the medical records related to the SSA's disability determination are most likely relevant and must be obtained. 

Next, in a statement received in November 2010, the Veteran reported that his back disability had "progressed farther" over the past two years.  He described his overall condition as "a lot worse."  He indicated that he was experiencing increased neurological symptoms.  He subsequently submitted a copy of a December 2010 MRI report, which he argued supported his argument that his low back disability had worsened.  Thus, while his last VA examination is only about 18 months old, the Board finds that it has little choice but to Remand the matter for a contemporaneous VA medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.   

In the present case, the Veteran is service-connected for a lumbar spine disability (40 percent disabling).  His combined disability rating is 40 percent.  Therefore, he does not meet the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2010) for consideration of TDIU.  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record includes a January 2008 private treatment record that, in pertinent part, indicates that the Veteran was totally disabled due to his lumbar spine disability.  Further, the Board notes that in October 2008, a VA vocational rehabilitation counselor determined that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment and he was denied participation in a return to work program.  This suggests that the Veteran's service-connected back disability, alone or in concert with his other service connected disabilities, may result in total occupational impairment.  

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C & P) Services for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

In the present case, the Director of Compensation and Pension has not yet made this initial determination.  Although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extraschedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an examination to determine the current severity of his service-connected back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected low back disability (disc disease), the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and.

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

All symptoms and limitations caused by any such related neurological impairment should be discussed.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability have on the Veteran's economic adaptability.

Next, the examiner must comment on whether the Veteran's back disability, alone or in concert with any other service connected disability(ies), precludes him from obtaining or maintaining gainful employment.

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting discussion.

3.  Upon completion of the above, readjudicate the issues on appeal.  If warranted (the Veteran fails to meet the requirements of 38 C.F.R. § 4.16(a)), the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only.  An extra- schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

4.  Thereafter, if the benefits sought on appeal are not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


